DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are presented for examination.

Claim Objections
2.	Claims 1 and 8 are objected to because of the following informalities:  The formulation claim 1 made it unclear as to whether the “neighbor engine” and/or “presenter engine” are part of the “color coordination engine”, “the image processor” or are integral part of the “display system”? to make clear the claimed invention, the Applicant is suggested to amend claim 1 in the manner below.
(Claim 1). A display system compris[ing]es: an image processor, a color coordination engine, a neighbor engine, and a presenter engine, 
wherein the color coordination engine is configured to: 
compare a color identifier entry in a device-specific color table (DLUT) to a color identifier entry in a personalized look-up table (PLUT), the color identifier entry associated with a color to be presented at a target region of a display; 
retrieve, from the PLUT, a perception threshold that represents a perception tolerance of the color corresponding to the color identifier entry and an alternative presentation identifier corresponding to the color identifier; and 
determine a modification corresponding to the alternative presentation identifier based on the perception threshold and the DLUT; wherein
the neighbor engine is configured to identify neighbor pixels that are within a color range corresponding to the color identifier based on the perception threshold, the neighbor pixels located at a neighbor region of the display adjacent the target region; and wherein
the presenter engine is configured to cause the monitor scaler to operate a screen to present the pixel in a modified property corresponding to the alternative presentation identifier based on the perception threshold corresponding to the color identifier.
In claim 8, to make clear the claimed invention, the Applicant is suggested to replace “adjust the color within the pixel region to be changed to a lighter shade” with - adjust the color within the pixel region to change [be changed] to a lighter shade-.
Clarifications are required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a image processor” as part of a display system with other components/engines that perform specific functions. However, the claim provides no details regarding the intended use and purpose of the “image processor” in relation to the other components of the display system. As such, the metes and bounds of the claim are lacking, thus rendering the subject matters of said claim unclear.
In claim 1, the limitation reciting: “the presenter engine is configured to cause the monitor scaler..” lacks sufficient antecedent basis, because a “monitor scaler” has not being previously defined in the claim.
Claim 2 recites “the modified property causes a display element to operate the target region of the display in a pattern of a color”. The original disclosure defines “the modified property as a modified color or tone etc.. (see par. 17 of the application’s publication). In view of the above definition, it is unclear as to how a modified can cause a specific element of a display to operate a region of the display in a certain manner. As such, the features of claim 2 renders the claimed limitations indefinite for not revealing exactly what the applicant regards as the invention. 
The claims not specifically cited in this rejection are rejected as being dependent upon their rejected base claims. 
Allowable Subject Matter
5.	Claims 1-6 and 8 would be allowable if amended in a manner that obviates the claim objections and the indefiniteness issues raised above.
6.	Claims 7-15 are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
7.	The best prior art of record, Hussein et al. (US 20140340434) discloses a display system comprising: an image processor (see par. 94) a color coordination engine (par. 51) to: compare a color identifier entry in a device-specific color table (DLUT) to a color identifier entry in a personalized look-up table (PLUT), the color identifier entry associated with a color to be presented at a target region of a display (see pars. 21-24); and determining a first color value of first pixel data in a frame buffer of the display is outside a color range, the first pixel data corresponding to a first display region and the first color value corresponding to a first color (see pars. 21-24 and par. 52).
However, Hussein fail to teach a color coordination engine configured to: retrieve, from the PLUT, a perception threshold that represents a perception tolerance of the color corresponding to the color identifier entry and an alternative presentation identifier corresponding to the color identifier; determine a modification corresponding to the alternative presentation identifier based on the perception threshold and the DLUT; and the display system additionally comprises a neighbor engine to identify neighbor pixels that are within a color range corresponding to the color identifier based on the perception threshold, the neighbor pixels located at a neighbor region of the display adjacent the target region; and a presenter engine to cause the monitor scaler to operate a screen to present the pixel in a modified property corresponding to the alternative presentation identifier based on the perception threshold corresponding to the color identifier  (as recited in claim 1). Hussein fails also to compare the range of colors around the pixel region to a color within the pixel region with respect to a perception threshold that represents a perception tolerance associated with the color within the pixel region; determine a modification of the color within the pixel region based on the range of colors around the pixel region and the perception threshold, so as to cause a display to present the pixel region in a modified color based on the range of colors around the pixel region with respect to the perception threshold (as set forth in claim 7); and upon determining that a first color value of first pixel data in a frame buffer of the display is outside a color range, selecting a second color value as a second color within the color range; identifying a third color value as a third color of a second pixel data corresponding to a second display region to be presented next to the first display region; and in response to a determination that the third color is within a perception threshold with respect to the second color, causing a pattern to apply to the first display region to indicate the third color is different from the second color (as recited in claim 11). 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
12/03/2022